DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-20 are rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2017/0299409), and further in view of Park et al. (US 2018/0091123) and Sunnanvader (US 2006/0241436).
Regarding claim 1, Hess teaches a system for determining an amplitude (e.g. figures 1-2, paragraphs [0016] and [0048]), the system comprising: 
a primary winding (e.g. figure 1, paragraph [0015], primary winding 18); 
a secondary winding (e.g. figure 1, paragraph [0015], secondary windings 20); 

a controller electrically connected to the secondary winding (e.g. figure 1, paragraphs [0015]-[0016], controller 100 connected to secondary winding 20 via high speed analog to digital converter 28) and configured to: 
sample a voltage across the secondary winding (e.g. figures 1-2, paragraphs [0019]-[0020], sample voltage data D by high speed analog to digital converter 28); and 
determine the amplitude based on the sampled voltage across the secondary winding (e.g. figures 1-2, paragraphs [0016] and [0019]-[0020], output signal based on sampled voltage data D).

    PNG
    media_image1.png
    583
    938
    media_image1.png
    Greyscale

However, Hess is silent with regard to a fundamental frequency of an electrical signal in the presence of odd harmonic frequencies, the alternating current waveform having the fundamental frequency.
Park teaches a fundamental frequency of an electrical signal in the presence of odd harmonic frequencies, the alternating current waveform having the fundamental frequency (e.g. figure 3-5, paragraphs [0003] and [0050]-[0060], alternating current waveform sine wave having fundamental frequency with presence of three and five times the fundamental frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hess by applying the teaching of Park to explicitly have a fundamental frequency of an electrical signal in the presence of odd harmonic frequencies, the alternating current waveform having the 
Combination of Hess and Park is silent with regard to the high speed analog to digital converter 28 of Hess being able to sample at 18 times the fundamental frequency.
Sunnanvader teaches an analog to digital converter with a high sampling frequency at 18 times a fundamental frequency (e.g. figure 1, paragraph [0023], “an analogue/digital converter 19…with a high sampling frequency fs ranging from >3xfo to about 20xfo where fo is the fundamental frequency…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hess and Park by applying the teaching of Sunnanvader to explicitly have the high speed analog to digital converter 28 of Hess is able to sample at 18 times the fundamental frequency, for the purpose of obtaining more data points with high sampling speed to improve measurement accuracy.
Regarding claim 2
Regarding claim 3, combination of Hess, Park and Sunnanvader teaches wherein the tertiary winding is positioned .pi./2 radians out of phase with respect to the secondary winding (e.g. Hess, figure 1, paragraph [0016]). 
Regarding claim 4, combination of Hess, Park and Sunnanvader teaches wherein the amplitude is representative of a rotary position of the primary winding (e.g. Hess, figure 1, paragraph [0019]). 
Regarding claim 5, combination of Hess, Park and Sunnanvader teaches further comprising a movable core (e.g. Hess, figure 1, paragraph [0015], rotating component 2 may be a shaft), wherein: the primary winding has an interior and is fixed (e.g. Hess, figure 1, paragraph [0015]); the secondary winding has an interior and is fixed (e.g. Hess, figure 1, paragraph [0015]); and the movable core is positioned on the interior of the primary winding (e.g. Hess, figure 1, paragraph [0015]). 
Regarding claim 6, combination of Hess, Park and Sunnanvader teaches wherein the amplitude is representative of a linear position of the movable core (e.g. Hess, figures 1-2, paragraph [0014], determine linear position of a rotating shaft). 
Regarding claim 9, combination of Hess, Park and Sunnanvader teaches further comprising: an interface module (e.g. Hess, figure 1, paragraph [0017], interface module 16), the interface module including: one or more buffers (e.g. Hess, figure 1, paragraph [0017], buffers 26 and 30); and one or more analog-to-digital converters (e.g. Hess, figure 1, paragraph [0017], ADCs 28 and 32); one or more processors (e.g. Hess, paragraph [0033]); and computer-readable memory encoded with instructions that (e.g. Hess, paragraph [0034]-[0035]), when executed by the one or more processors (e.g. Hess, paragraph [0034]-[0035]), cause the system to: produce, by the excitation 
Regarding claim 10, combination of Hess, Park and Sunnanvader teaches wherein: the amplitude is indicative of a rotary position of the primary winding (e.g. Hess, figure 1, paragraph [0019]); and the primary winding is mechanically connected to a rotatable shaft (e.g. Hess, figure 1, paragraph [0015], primary winding 18 fixed to rotating component 2). 
Regarding claim 11, combination of Hess, Park and Sunnanvader teaches a linear voltage differential transformer (LVDT) system (e.g. Hess, paragraph [0014]) comprising the system of claim 1, and further comprising: a tertiary winding, fixed relative to the primary winding and positioned distal to the secondary winding (e.g. Hess, figure 1, third winding 22); and a movable core, disposed proximate to the primary winding and mechanically connected to a linearly movable component (e.g. 
Regarding claim 12
Regarding claim 15, it is analogously rejected as in claim 1 where combination of Hess, Park and Sunnanvader teaches a resolver system (e.g. Hess, figure 1, paragraph [0015], resolver 10) comprising: 
a rotatable primary winding (e.g. Hess, figure 1, paragraph [0015], primary winding 18 fixed to rotating component 2); 
a fixed secondary winding, fixed relative to the rotatable primary winding (e.g. Hess, figure 1, paragraph [0015]); 
a tertiary winding (e.g. Hess, figure 1, third winding 22), fixed relative to the rotatable primary winding (e.g. Hess, figure 1, paragraph [0015]) and positioned .pi./2 radians out of phase with respect to the fixed secondary winding (e.g. Hess, figure 1, paragraph [0016]); 
an excitation module electrically connected to the rotatable primary winding and configured to provide an excitation signal to the rotatable primary winding (e.g. Hess, figure 1, paragraphs [0015]-[0016], excitation module 12 connected to primary winding 18 to provide excitation signal A), wherein the excitation signal is an alternating current waveform having a fundamental frequency (e.g. Hess, figure 1, paragraph [0016], excitation signal A is an AC waveform which is modified to have a fundamental frequency as rejected in claim 1); and 
a controller electrically connected to the fixed secondary and fixed tertiary windings (e.g. figure 1, paragraphs [0015]-[0016], controller 100 connected to secondary winding 20 via high speed analog to digital converter 28 and third winding 22 via high speed analog to digital converter 32) and configured to: 

sample a voltage across the fixed tertiary winding at 18 times the fundamental frequency (e.g. Hess, figures 1-2, paragraphs [0019]-[0020], sample voltage data E by high speed analog to digital converter 32 which is modified to sample at 18 times the fundamental frequency as rejected in claim 1); and 
determine an amplitude of the fundamental frequency based on the sampled voltages across the fixed secondary and fixed tertiary windings (e.g. Hess, figures 1-2, paragraphs [0016] and [0019]-[0020], output signal based on sampled voltage data D and sampled voltage data E); 
wherein the alternating current waveform includes a third harmonic frequency (e.g. Park, figure 3-5, paragraphs [0003] and [0050]-[0060], the alternating current waveform of Hess is modified as alternating current waveform sine wave having fundamental frequency with presence of three and five times the fundamental frequency as rejected in claim 1); and 
wherein the rotatable primary winding is mechanically connected to a rotatable component (e.g. Hess, paragraph [0015], primary winding 18 is fixed to a rotating component 2 may be a shaft for an electric motor which is mechanically connected to function properly). 
Regarding claim 16, combination of Hess, Park and Sunnanvader teaches wherein the rotatable component comprises a rotary shaft (e.g. Hess, paragraph [0015], rotating component 2 may be a shaft for an electric motor). 
Regarding claim 17, combination of Hess, Park and Sunnanvader teaches wherein the rotary shaft is mechanically connected to a rotating machine (e.g. Hess, paragraph [0015], rotating component 2 may be a shaft for an electric motor, and shaft is mechanically connected to an electric motor to function properly). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2017/0299409) in view of Park et al. (US 2018/0091123) and Sunnanvader (US 2006/0241436), and further in view of Morris (US 4,972,186).
Regarding claim 7, combination of Hess, Park and Sunnanvader is silent with regard to wherein the fundamental frequency is between 2,000-3,500 Hz.
Morris teaches a resolver excitation circuit for generating an excitation signal comprising a fundamental frequency is between 2,000-3,500 Hz (e.g. title, figures 1-2 and 6, column 3: lines 6-21, a fundamental frequency of 2.5 kHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hess, Park and Sunnanvader by applying the teaching of Morris to explicitly have wherein the fundamental frequency is between 2,000-3,500 Hz, for the purpose of achieving desired precision and/or quality of the excitation waveform.
Claim 8 is rejected under 35 U.S.C. 103Hess et al. (US 2017/0299409) in view of Park et al. (US 2018/0091123) and Sunnanvader (US 2006/0241436), and further in view of Taylor et al. (US 5,198,735).
Regarding claim 8, combination of Hess, Park and Sunnanvader is silent with regard to wherein the excitation signal further comprises a peak amplitude between 5-12 volts.
Taylor teaches an excitation signal further comprises a peak amplitude between 5-12 volts (e.g. column 5: lines 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hess, Park and Sunnanvader by applying the teaching of Taylor to explicitly have wherein the excitation signal further comprises a peak amplitude between 5-12 volts, for the purpose of obtaining sufficient driving voltage in order to function properly.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2017/0299409) in view of Park et al. (US 2018/0091123) and Sunnanvader (US 2006/0241436), and further in view of Xiao et al. (US 2016/0244176).
Regarding claim 13, combination of Hess, Park, Sunnanvader is silent with regard to wherein: the linearly movable component further comprises a range of motion; and the range of motion is between 2.5-5 cm. 
Xiao teaches a linearly movable component further comprises a range of motion; and the range of motion is between 2.5-5 cm (e.g. paragraph [0219]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hess, Park and Sunnanvader by applying the teaching of Xiao to explicitly have wherein: the linearly movable component further comprises a range of motion; and the range of motion is 
Regarding claim 14, combination of Hess, Park, Sunnanvader and Xiao teaches a plurality of the systems of claim 1, wherein the fundamental frequencies of each of the plurality of systems are different (e.g. combination of Hess, Park, Sunnanvader has already taught that primary winding 18 of Hess is fixed to a shaft of an electric motor (e.g. Hess, figure 1, paragraph [0016]); however, combination of Hess, Park, Sunnanvader is silent with regard to a plurality of the systems of claim 1, wherein the fundamental frequencies of each of the plurality of systems are different. In other orders, combination of Hess, Park, Sunnanvader is silent with regard to using multiple electric motors having corresponding primary windings fixed to corresponding electric motors. Xiao teaches multiple electric motors having corresponding primary windings fixed to corresponding electric motors having different operating states (e.g. figure 1, paragraphs [0046] and [0133], electric motors 160a-160d having different operating sates and it is obvious to achieve this by having different excitation signal having different frequencies so that different ration speeds are created)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2017/0299409), and further in view of Park et al. (US 2018/0091123) and Klemmer (US 2006/0057976).
Regarding claim 18, Hess teaches a system for determining an amplitude (e.g. figures 1-2, paragraphs [0016] and [0048]), the system comprising: 
a primary winding (e.g. figure 1, paragraph [0015], primary winding 18); 
a secondary winding (e.g. figure 1, paragraph [0015], secondary windings 20); 

an excitation module electrically connected to the primary winding and configured to provide an excitation signal to the primary winding (e.g. figure 1, paragraphs [0015]-[0016], excitation module 12 connected to primary winding 18 to provide excitation signal A), wherein the excitation signal is an alternating current waveform (e.g. figure 1, paragraph [0016], excitation signal A is an AC waveform); and 
a controller electrically connected to the secondary and tertiary windings (e.g. figure 1, paragraphs [0015]-[0016], controller 100 connected to secondary winding 20 via high speed analog to digital converter 28 and third winding 22 via high speed analog to digital converter 32) and configured to: 
sample a voltage across the secondary winding (e.g. figures 1-2, paragraphs [0019]-[0020], sample voltage data D by high speed analog to digital converter 28); 
sample a voltage across the tertiary winding (e.g. figures 1-2, paragraphs [0019]-[0020], sample voltage data E by high speed analog to digital converter 32); and 
determine an amplitude based on the sampled voltages across the secondary and tertiary windings (e.g. figures 1-2, paragraphs [0016] and [0019]-[0020], output signal based on sampled voltage data D and sampled voltage data E). 

    PNG
    media_image1.png
    583
    938
    media_image1.png
    Greyscale

However, Hess is silent with regard to a fundamental frequency of an electrical signal in the presence of a third harmonic frequency and a fifth harmonic frequency, the alternating current waveform having a fundamental frequency, and wherein the alternating current waveform includes a third harmonic frequency and a fifth harmonic frequency.
Park teaches a fundamental frequency of an electrical signal in the presence of a third harmonic frequency and a fifth harmonic frequency, the alternating current waveform having a fundamental frequency, and wherein the alternating current waveform includes a third harmonic frequency and a fifth harmonic frequency (e.g. figure 3-5, paragraphs [0003] and [0050]-[0060], alternating current waveform sine wave having fundamental frequency with presence of three and five times the fundamental frequency).

Combination of Hess and Park is silent with regard to the high speed analog to digital converters 28 and 32 of Hess are able to sample at 90 times the fundamental frequency.
Klemmer teaches two analog to digital converters are able to sample at 90 times an input signal frequency (e.g. figure 5, paragraph [0033], sample rate of DACs 16 and 18 at greater than 50 times an input signal frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hess and Park by applying the teaching of Klemmer to explicitly have the high speed analog to digital converters 28 and 32 of Hess is able to sample at 90 times the fundamental frequency, for the purpose of obtaining more data points with high sampling speed to improve measurement accuracy.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2017/0299409) in view of Park et al. (US 2018/0091123) and Klemmer (US 2006/0057976), and further in view of Morris (US 4,972,186).
Regarding claim 19, combination of Hess, Park and Sunnanvader is silent with regard to wherein the fundamental frequency is between 2,000-3,500 Hz.
Morris teaches a resolver excitation circuit for generating an excitation signal comprising a fundamental frequency is between 2,000-3,500 Hz (e.g. title, figures 1-2 and 6, column 3: lines 6-21, a fundamental frequency of 2.5 kHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hess, Park and Klemmer by applying the teaching of Morris to explicitly have wherein the fundamental frequency is between 2,000-3,500 Hz, for the purpose of achieving desired precision and/or quality of the excitation waveform.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2017/0299409) in view of Park et al. (US 2018/0091123) and Klemmer (US 2006/0057976), and further in view of Taylor et al. (US 5,198,735).
Regarding claim 20, combination of Hess, Park and Sunnanvader is silent with regard to wherein the excitation signal further comprises a peak amplitude between 5-12 volts.
Taylor teaches an excitation signal further comprises a peak amplitude between 5-12 volts (e.g. column 5: lines 11-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hess, Park and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



 /DOUGLAS X RODRIGUEZ/ Primary Examiner, Art Unit 2858